Citation Nr: 1500904	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-18 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right knee and leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 until June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. This matter was remanded in January 2012 by the Board for a medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in April 2012, a subsequent addendum in May 2012, and issuing a supplemental statement of the case.

The Veteran testified before the undersigned Veterans Law Judge in September 2011, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

The competent medical evidence does not show that the Veteran's right knee and leg disorder is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable, under the provisions of 38 U.S.C.A. § 1151, have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2008.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he sustained an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering hospital care and medical treatment in 2003 at the Brecksville, Ohio VA Medical Center (VAMC). (See April 2010, July 2009, and June 2007 Veteran's statements in support of claim). 

The claims folder reflects that Veteran received medical care in January 2003 for left deep vein thrombosis at the VAMC. (See January 2003VA medical record). The Veteran contends that while receiving hospital care in January 2003, he fell and injured his right knee. (See July 2009 statement in support of claim). The Veteran contends that his 2003 fall resulted in meniscus tears and his subsequently right knee arthroscope with shaving of the posterior horn on the medial meniscus and posterior horn of the lateral meniscus, excision of the spur intercondylar notch, removal of loose body lateral compartment, and chondroplasty of paellofemoral joint in April 2009. (See April 2009 VA progress note brief).

As mentioned earlier, in determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. Prior to the medical care in controversy, the Veteran was diagnosed with bilateral degenerative joint disease of the knees. (See September 2001 and September 1994 VA medical records). Subsequent to the January 2003 medical care, the Veteran was diagnosed with tear of the posterior horn of the lateral meniscus of the right knee. (See February 2004 VA medical record). Comparing the Veteran's condition prior to the January 2003 VA medical care to his condition after, the Board finds that an additional disability exits. While the claims folder reflects that the Veteran had bilateral degenerative disease prior to his January 2003 medical care; he was subsequently diagnosed with the lateral meniscus tear of the right knee, which was not present prior to his medical care.

While the Boards finds that an additional disability exist; the Board finds the Veteran's allegation that his right knee disorder is a result of a fall while receiving medical care from VA not credible. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza v. Brown, 7 Vet. App. 498 (1995). While the Board has considered the Veteran's lay statements, the Board has reason to question the overall credibility of the Veteran's contentions due to several inconsistent statements. See Caluza, 7 Vet. App. 498.

As noted, the Veteran contends that he fell while in the care of VA, which resulted in his right knee disorder. However, prior to this claim the Veteran repeatedly denied any trauma or traumatic event in regard to his knees. (See April 17, 2003 orthopedic surgery consult, January 20, 2004 urgent care note, January 27, 2004 rheumatology outpatient note, February 20, 2004 orthopedic surgery outpatient note, and June 25, 2004). The first mention of a fall was in July 2009, six years after the alleged fall. (See July 2009 statement in support of the claim). Furthermore, the claims folder indicates the onset of the Veteran right knee pain was in January 2004, approximately one year from the alleged fall. (See January 2004 urgent care triage note). In sum, such internal inconsistencies within the Veteran's statements and inconsistency with the other evidence of record undermines the Veteran's overall credibility. Therefore, the Board affords no probative value to the Veteran's lay statements. See Caluza, 7 Vet. App. 498.

In order for U.S.C.A. § 1151 to apply in this case, there must be evidence that the proximate cause of the Veteran's right knee and leg disorder is the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. In an April 2012 VA examination, the examiner opined that it is less likely that the Veteran's additional disability of the right knee and/or leg was a result of VA care or treatment. The examiner explained that prior to the January 2003 VA medical care the Veteran had degenerative joint disease of the right knee. The examiner noted 1994 VA medical records which reflect degenerative changes in the Veteran's right knee. The examiner further noted a 2001 x-ray which reflects that the Veteran had moderately severe calcification at the infrapatellar quadricep tendon extending to the tibial tuberosity. Also noted was that the pain that the Veteran complained of in 2004, which was due to his medial osteoarthritis rather than his meniscal tear. The examiner explained that a rheumatology noted that the Veteran had bilateral knee age-appropriate osteoarthritis. The examiner additionally opined that given the Veteran's long-standing age-appropriate arthritis which was aggravated by his employment as a construction worker, and the failure on the part of the Veteran to follow-up for his knee condition, his knee disorder worsened. 

The Veteran also contends that VA failed to identify and treat his right knee disorder during his hospital care for his left leg. (See June 2007 statement in support of the claim). The medical records within the claims file does not reflect that the Veteran complained of any right knee and/or leg pain during his January 2003 VA medical treatment. Instead, the earliest complaint of right knee and leg pain was in January 2004, one year from his treatment in regard to a left deep vein thrombosis. (See January 2004 VA urgent care note). The Veteran was subsequently treated and monitored for osteoarthritis and a possible meniscal tear of the right knee. (See January 2004-June 2004 VA medical records). The Veteran was counseled and subsequently agreed to conservative management of his right knee disorder. (See February 2004 VA medical record). 

Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c) (1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). In this case the objective clinical evidence reflects that the Veteran's chronic right knee disorder is due to age-appropriate arthritis aggravated by his manual labor occupation and not the VA's failure to diagnose or properly treat his condition. Based on the above the Board finds that the evidence of record does not reflect that the proximate cause of the Veteran's right knee disorder is due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing surgical treatment. Additionally, the Veteran's right knee disorder is an event a reasonable health care provider would have foreseen due to the fact that it's age-related and has gotten worse over time. Thus, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by treatment due to medical care received in a VA facility, at a VA facility, is denied.


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 

§ 1151, for a right knee and leg disorder, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


